Appellant makes two points in his motion, first that we erred in holding that Sylvia Davis was not an accomplice as a matter of law; and that if such, there was no evidence to corroborate her. Second, in holding the admission in evidence of the pair of pants mentioned in our original opinion, to be not erroneous.
Sylvia Davis denied having anything to do with the killing, either as a principal, accomplice or accessory. This appellant tried circumstantially to rebut by testimony. This testimony raised an issue upon the solution of which depended the question as to whether or not Sylvia Davis was an accomplice witness. In such case we uniformly hold it proper practice to submit in the charge to the jury the question as to whether such witness is an accomplice. The authorities are so numerous as to not need citation. This course was properly followed by the trial court upon this trial.
Upon appellant's second proposition, we observe that the sheriff testified that he found a pair of pants at appellant's home after the killing, which pants were produced at the trial, identified, and certain spots upon them were claimed by the State to be blood. Appellant took the witness stand in his own behalf and admitted that the pants in question were his, and claimed they had been worn by by him subsequent to the time of the killing in the presence of a number of people. He testified that the spots in question were grease and not blood spots. The pants themselves were introduced *Page 130 
in evidence. Under the authorities referred to in our former opinion, if there was any irregularity about the admission of the original testimony concerning said pants, which is not conceded, same was rendered harmless by the fact that appellant while on the witness stand identified and admitted ownership of said garment.
Being unable to agree to either contention made, the motion for rehearing will be overruled.
Overruled.